Citation Nr: 1044241	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status 
post operative radical hysterectomy, bilateral salpingo-
oopherectomy, and pelvic lymphadenectomy due to stage 1B cervical 
cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  At that time, the Veteran 
submitted additional evidence along with a waiver of RO review.  
The Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After review, the Board observes that VA's informed consent 
process has not been appropriately documented in the medical 
record.  

On October 21, 1996, the Veteran underwent a cone biopsy of the 
cervix at the Beckley VA Medical Center (VAMC).  The informed 
consent form for this procedure is not of record.  Based on the 
pathology report of this biopsy, on January 21, 1997, the Veteran 
was admitted to the Beckley VAMC for laparoscopy and possible 
total abdominal hysterectomy and bilateral salpingo-oopherectomy.  
Although a pre-anesthetic evaluation notes that the risks and 
possible complications of general endotracheal anesthesia were 
provided and the Veteran expressed understanding, the actual 
informed consent form is not of record.  Likewise, the informed 
consent form for the surgical procedure itself is also not of 
record.  Here, the Board notes the importance of this informed 
consent form as the Veteran contends that it was her 
understanding that she was to undergo a total hysterectomy.  
Thus, the RO should obtain the complete records surrounding her 
hospitalization, including all doctors' and nurses' notes and all 
informed consent forms, including that for the October 21, 1996 
cone biopsy of the cervix.  To ensure that all records of follow-
up are associated with the claims file, the RO should obtain all 
inpatient and outpatient treatment reports, including all 
doctors' and nurses' notes, from the Beckley VAMC through August 
2000, the time of her eventual radical hysterectomy, bilateral 
salpingo-oopherectomy, and pelvic lymphadenectomy due to stage 1B 
cervical cancer at the private facility.

Further, as the record reflects that Dr. B. may have been 
providing fee basis services to the Veteran in 1996 at the 
request of VA, the RO should obtain the complete records of her 
treatment by Dr. B. at Appalachian Regional Healthcare, to 
include all informed consent forms.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the complete records 
surrounding the Veteran's hospitalization at 
the Beckley VAMC on January 21, 1997, 
including all doctors' and nurses' notes and 
all informed consent forms, including that 
for the October 21, 1996 cone biopsy of the 
cervix.

To ensure that all records of follow-up are 
associated with the claims file, the RO 
should obtain all inpatient and outpatient 
treatment reports, including all doctors' and 
nurses' notes, from the Beckley VAMC from 
January 21, 1997 through August 2000.

2.  After obtaining any required 
authorization from the Veteran, the RO should 
obtain the complete records of her treatment 
by Dr. B. at Appalachian Regional Healthcare 
in 1996, to include all informed consent 
forms.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

